Name: Commission Implementing Regulation (EU) 2015/1740 of 29 September 2015 amending for the 237th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law
 Date Published: nan

 30.9.2015 EN Official Journal of the European Union L 253/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1740 of 29 September 2015 amending for the 237th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Articles 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 September 2015 the Sanctions Committee of the United Nations Security Council (UNSC) approved the deletion of one person to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Moreover, on 21 September the UNSC added four entries to the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instrument (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added to Annex I to Regulation (EC) No 881/2002 under the heading Natural persons: (a) Abd Al-Aziz Aday Zimin Al-Fadhil (alias (a) Abd al-Aziz Udai Samin al-Fadhli; (b) Abd al-Aziz Udai Samin al-Fadhl; (c) Abd al-Aziz Adhay Zimin al-Fadhli; (d) Abdalaziz Ad'ai Samin Fadhli al-Fadhali). Date of birth 27.8.1981. Place of birth Kuwait. National identification: 281082701081. Date of designation referred to in Article 2a(4)(b): 21.9.2015. (b) Abd Al-Latif Bin Abdallah Salih Muhammad Al-Kawari (alias (a) Abd-al-Latif Abdallah Salih al-Kawari, (b) Abd-al-Latif Abdallah Salih al-Kuwari, (c) Abd-al-Latif Abdallah al-Kawwari, (d) Abd-al-Latif Abdallah al-Kawari, (e) Abu Ali al-Kawari). Date of birth 28.9.1973. Nationality: Qatari. Passport no: (a) Qatari passport number 01020802, (b) Qatari passport number 00754833 issued on 20.5.2007, (c) Qatari passport number 00490327 issued on 28.7.2001. National identification no: Qatari identity card number 27363400684. Address: Al-Laqtah, Qatar. Date of designation referred to in Article 2a(4)(b): 21.9.2015. (c) Hamad Awad Dahi Sarhan Al-Shammari (alias (a) Abu Uqlah al-Kuwaiti) Date of birth: 31.1.1984. Nationality: Kuwaiti. Passport no: Kuwaiti passport number 155454275. National identification no: Kuwaiti identity card number 284013101406. Date of designation referred to in Article 2a(4)(b): 21.9.2015. (d) Sa'd Bin Sa'd Muhammad Shariyan Al-Ka'bi (alias (a) Sa'd bin Sa'd Muhammad Shiryan al-Ka'bi; (b) Sa'd Sa'd Muhammad Shiryan al-Ka'bi; (c) Sa'd al-Sharyan al-Ka'bi; (d) Abu Haza'; (e) Abu Hazza'; (f) Umar al-Afghani; (g) Abu Sa'd; (h) Abu Suad. Date of birth: 15.2.1972. Nationality: Qatari. Passport no: Qatari passport number 00966737. Date of designation referred to in Article 2a(4)(b): 21.9.2015. (2) The following entry under the heading Natural persons is deleted: Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Address: Germany (in prison). Date of birth: 20.11.1973. Place of birth: Benghazi, Libyan Arab Jamahiriya. Nationality: Stateless Palestinian. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659 (passport substitute issued by the Federal Republic of Germany). Other information: Sentenced to 5 years and 6 months imprisonment in Germany on 6 Dec. 2007. Date of designation referred to in Article 2a(4)(b): 6.12.2005.